Citation Nr: 0502207	
Decision Date: 01/31/05    Archive Date: 02/07/05

DOCKET NO.  96-02 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
No. Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for headaches.   
 
2.  Entitlement to service connection for sinusitis.   
 
3.  Entitlement to service connection for bilateral hearing 
loss.   
 
4.  Entitlement to service connection for joint pain, to 
include as due to an undiagnosed illness.   
 
5.  Entitlement to a higher (compensable) rating for scar 
residuals of an excision of a cyst on the frontal scalp.   
 
6.  Entitlement to an effective date earlier than September 
26, 2001, for the award of a total disability rating based on 
individual unemployability (TDIU rating).  



REPRESENTATION

R. A. LaPointe, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service from February 1990 to 
September 1994.  

One of the matters the Board must address is which issue or 
issues are properly before it at this time.  Under 
38 U.S.C.A. § 7105(a), an appeal to the Board must be 
initiated by a notice of disagreement and completed by a 
substantive appeal after a statement of the case (SOC) is 
furnished to the veteran.  In essence, the following sequence 
is required: There must be a decision by the RO, the veteran 
must express timely disagreement with the decision, VA must 
respond by explaining the basis for the decision to the 
veteran, and finally the veteran, after receiving adequate 
notice of the basis of the decision, must complete the 
process by stating his argument in a timely-filed substantive 
appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, and 20.203 
(2004).

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from June 1995 and July 2002 RO rating 
decisions.  The June 1995 RO decision granted service 
connection and a noncompensable rating for scar residuals of 
an excision of a cyst on the frontal scalp and granted 
service connection and a noncompensable rating for tinea 
pedis.  Service connection was denied for headaches; 
sinusitis; bilateral hearing loss; a low back disability; a 
cervical spine disability; post-traumatic stress disorder 
(PTSD); and for joint pain (including wrist pain and leg 
pain), arm numbness, fatigue, stomach problems, and a chronic 
cough, to include as due to an undiagnosed illness.  
Entitlement to a 10 percent rating based on multiple 
noncompensable service-connected disabilities, was also 
denied.  

A December 1998 RO rating decision, in pertinent part, 
increased the rating for the veteran's service-connected 
tinea pedis to 10 percent.  The veteran continued to appeal 
for a higher rating.  Also, as a compensable rating was 
provided, the issue of entitlement to a 10 percent rating 
based on multiple noncompensable service-connected 
disabilities, is moot.  An August 1999 RO decision, in 
pertinent part, granted service connection and a 30 percent 
rating for PTSD.  Therefore, such issue is no longer on 
appeal.  

The July 2002 RO rating decision increased the rating for the 
veteran's service-connected PTSD to 70 percent.  A TDIU 
rating was also granted, effective September 26, 2001.  In 
June 2004, the veteran testified at a Travel Board hearing at 
the RO.  

In a June 2004 statement, as amended by a later June 2004 
statement, the veteran expressly withdrew the issues of 
entitlement to service connection for a low back disability; 
a cervical spine disability, and for arm numbness, fatigue, 
stomach problems, and a chronic cough, to include as due to 
an undiagnosed illness.  The veteran also withdrew the issues 
of entitlement to a rating higher than 10 percent for tinea 
pedis and entitlement to an increase in a 70 percent rating 
for PTSD.  Therefore, such issues are no longer before the 
Board.  

The Board notes that at the June 2004 hearing, the veteran 
raised the issue of entitlement to a permanent total 
disability rating.  Additionally, in a June 2004 statement, 
he raised the issue of whether new and material evidence has 
been submitted to reopen a claim for service connection for a 
dental condition.  Such issues are not before the Board at 
this time and are referred to the RO for appropriate action.  

The present Board decision addresses the issues of 
entitlement to service connection for headaches, sinusitis, 
and bilateral hearing loss, as well as the issue of 
entitlement to an effective date earlier than September 26, 
2001 for the award of a TDIU rating.  The issues of 
entitlement to service connection for joint pain, to include 
as due to an undiagnosed illness, and entitlement to a higher 
(compensable) rating for scar residuals of an excision of a 
cyst on the frontal scalp are the subject of the remand at 
the end of the decision.  

In adjudicating this case, the Board has noted that there are 
service medical records within this veteran's claims file 
that belong to another veteran.  Appropriate action should be 
take by the RO to associate these records with the correct 
claims file.


FINDINGS OF FACT

1.  The veteran's headaches began during active service.  

2.  Any current sinusitis was not present during service or 
for many years thereafter, and was not caused by any incident 
of service.  

3.  The evidence does not establish that the veteran has 
bilateral hearing loss as recognized for VA purposes, or that 
this condition, even if it exists, is related to service.  

4.  On September 26, 2001, the RO received a claim from the 
veteran for TDIU rating.  The RO subsequently granted a TDIU 
rating effective from September 26, 2001.  

5.  It is factually ascertainable that the veteran was unable 
to secure and maintain gainful employment during the year 
before the September 26, 2001 claim for a TDIU rating.  


CONCLUSIONS OF LAW

1.  Headaches were incurred in service.  38 U.S.C.A. § 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2004).  

2.  Sinusitis was not incurred in or aggravated by service.  
38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2004).  

3.  Bilateral hearing loss was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 
(2004).  

4.  The criteria for an earlier effective date of September 
26, 2000 for a TDIU rating have been met.  38 U.S.C.A. § 5110 
(West 2002); 38 C.F.R. §§ 3.400 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duty to Assist and Notify

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, and 5107 (West 2002).  To implement the 
provisions of the law, the VA promulgated regulations 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).  The VCAA and its implementing regulations 
essentially eliminate the concept of the well-grounded claim.  
38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102.  They also include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of the VA to 
notify a claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of the VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).  

The U.S. Court of Appeals for Veterans Claims (Court) in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) indicates, 
generally, that four elements are required for proper VCAA 
notice: (1) the evidence that is needed to substantiate the 
claim(s); (2) the evidence, if any, to be obtained by the VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by the VA that the claimant provide any 
evidence in the claimant's possession that pertains to his 
claim. 

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions set forth in the new law and regulation.  The 
record in this case includes treatment reports and 
examination reports.  Significantly, no additional available 
pertinent evidence has been identified by the veteran as 
relevant to the issues on appeal.  

Under these circumstances, no further action is necessary to 
assist the claimant with the claim.  Moreover, in a September 
1995 statement of the case, a June 1998 supplemental 
statement of the case, an August 1999 supplemental statement 
of the case, a December 2000 supplemental statement of the 
case, a February 2002 letter, an August 2003 statement of the 
case, an April 2004 letter, and, most importantly, at the 
Board hearing held in June 2004 (in which the issue of 
evidence was discussed at length), the veteran was 
effectively furnished notice of the types of evidence 
necessary to substantiate his claims as well as the types of 
evidence VA would assist him in obtaining.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The veteran has been notified of the applicable laws and 
regulations that set forth the criteria for entitlement to 
service connection for headaches, sinusitis, and bilateral 
hearing loss, and for an effective date earlier than 
September 26, 2001, for the award of a TDIU rating.  The 
discussions in the rating decision, the statement of the 
case, the supplemental statements of the case, and at the 
hearing held in June 2004 have informed the veteran of the 
information and evidence necessary to warrant entitlement to 
the benefits sought.  The Board therefore finds that the 
notice requirements of the new law and regulation have been 
substantially met.  Any deficiencies constitute no more than 
harmless error.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  The Board does a de novo 
review of the evidence and is not bound by the RO's prior 
conclusions in this matter.  As provided by 38 U.S.C. 
§ 7104(a), all questions in a matter which under 38 U.S.C. 
§ 511(a) are subject to decision by the Secretary shall be 
subject to one review on appeal to the Secretary, and such 
final decisions are made by the Board.  Because the Board 
makes the final decision on behalf of the Secretary with 
respect to claims for veterans' benefits, it is entirely 
appropriate for the Board to consider whether the failure to 
provide a pre-initial adjudication notice constitutes 
harmless error, especially since a RO determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  In this case, because each of the four content 
requirements of a VCAA notice has been fully satisfied, any 
error in not providing a single notice to the claimant 
covering all content requirements is harmless error.  

In this case, the veteran has been provided more than one 
year to respond to the requests of the VA for information in 
support of his case.  Further, he has either directly or 
indirectly responded to the many requests for information.  
Therefore, further delay in the adjudication of this case is 
not warranted.  

Service Connection Claims

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.  
Service connection will be presumed for certain chronic 
diseases, including sensorineural hearing loss, if manifest 
to a compensable degree within the year after service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  

A.  Headaches

As noted above, the veteran served on active duty in the Army 
from February 1990 to September 1994, including service in 
Southwest Asia.  His service medical records indicate that he 
was seen in May 1990 for follow-up for an infection to the 
keloid scar tissue on the top of his head.  The assessment 
was resolving infection.  A September 1990 entry noted that 
the veteran complained of a skin problem on his scalp.  The 
assessment, at that time, was altered skin integrity.  A 
September 1990 consultation report noted that the veteran had 
a history of a lump on his scalp for seven years.  It was 
reported that he had a 7 by 3 cm nodular mobile dermal mass 
and that a biopsy showed a calcification.  A September 1990 
entry noted that the veteran underwent excision of the cyst 
from his scalp.  Subsequent entries referred to follow-up 
treatment.  

A January 1994 treatment entry noted that the veteran 
complained of a headache due to a fall on the ice that 
morning.  He stated that the headache was severe and that he 
had a red lump on the right side of his head.  It was noted 
that he was not confused or nauseated.  The assessment was a 
possible concussion.  Another January 1994 entry reported 
that the veteran complained of a headache after falling the 
previous day.  On a medical history form at the time a May 
1994 examination, the veteran checked that he suffered from 
frequent and severe headaches and that he sustained a head 
injury.  The veteran stated that he had headaches more than 
normal.  The reviewing examiner noted that the veteran had a 
history of headaches with stress.  The objective May 1994 
examination report included a notation that the veteran's 
neurological evaluation was normal.  

Post-service treatment records indicate that the veteran was 
treated for headaches.  A March 1995 VA neurological 
examination report noted that the veteran reported that he 
suffered head injuries in service.  He stated that he was 
knocked unconscious in 1992 when a hatch accidentally fell on 
his head even though he was wearing a helmet.  The veteran 
also stated that he suffered a head injury in 1994 during 
physical training and that he was knocked unconscious for ten 
to fifteen minutes.  The veteran indicated that following his 
head injury, he began having problems with headaches and that 
such had occurred as well as increased in severity since his 
discharge in September 1994.  It was noted that the headaches 
were not associated with nausea, vomiting, or photophobia.  
The impression was post-traumatic muscle tension headaches.  

More recent treatment records also show that the veteran was 
treated for headaches.  A February 1997 VA hospital discharge 
summary related diagnoses including headaches associated with 
scar neuropathy since 1993.  A March 2000 VA hospital 
discharge summary also indicated diagnoses including 
headaches associated with scar neuropathy.  The Board 
observes that the reference to headaches associated with scar 
neuropathy was apparently based on a history provided by the 
veteran.  See Reonal v. Brown, 5 Vet.App. 458 (1993).  There 
is no further medical evidence of record indicating any 
relationship between the veteran's claimed headaches and his 
service-connected residuals of an excision of a cyst on the 
frontal scalp.  However, such records do indicate apparent 
continuing complaints as to headaches.  

The veteran's service medical records show treatment for 
headaches, and post-traumatic muscle tension headaches were 
noted on a March 1995 VA examination within a few months 
after his release from active duty.  It appears headaches 
currently exist and that they began during the veteran's 
active duty.  The Board concludes that headaches were 
incurred in service, and service connection is warranted.  
The benefit-of-the-doubt rule (38 U.S.C.A. § 5107(b)) has 
been considered in making this decision.  

B.  Sinusitis

The service medical records from the veteran's active service 
do not show any specific treatment for sinusitis.  The 
veteran was treated for upper respiratory infections and cold 
symptoms on several occasions during service.  On a medical 
history form at the time of a May 1994 examination, the 
veteran checked that he suffered from sinusitis.  He also 
reported that he had sinusitis problems.  However, the 
reviewing examiner solely noted that the veteran had seasonal 
allergies.  The May 1994 objective examination report 
included notations that the veteran's nose and sinuses were 
normal.  

The veteran underwent a VA general medical examination in 
March 1995.  The examiner reported that the veteran's nose, 
sinuses, mouth, and throat were normal.  The diagnoses did 
not refer to sinusitis.  Another March 1995 VA examination 
report noted that the veteran had moderate nasal congestion 
with edema of turbinates.  The examiner indicated that there 
was no tenderness noted over the sinus regions and no 
oropharyngeal drainage.  The diagnoses included allergic 
rhinitis.  

Subsequent post-service treatment records show treatment for 
sinusitis.  An April 1999 VA general medical examination 
report noted that the veteran had a past medical history 
which was significant for disorders including sinusitis.  The 
diagnoses also included sinusitis.  A June 2000 VA treatment 
entry indicated an assessment which included sinusitis.  

The Board observes that the first clinical reference to 
sinusitis is years after the veteran's separation from 
service.  The United States Court of Appeals for the Federal 
Circuit has determined that such a lapse of time is a factor 
for consideration in deciding a service connection claim.  
Maxson v. Gober, 230 F.3rd 1330, 1333 (Fed. Cir. 2000).  

The veteran has alleged that any current sinusitis had its 
onset during service.  However, there is no credible medical 
evidence of record supporting such suggestion.  Additionally, 
as a layman, the veteran is not competent to give a medical 
opinion on the diagnosis or etiology of a condition.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  

The weight of the credible evidence establishes that any 
sinusitis began years after the veteran's period of service 
and that it was not caused by any incident of service.  The 
Board concludes that sinusitis was not incurred in or 
aggravated by service.  As the preponderance of the evidence 
is against the claim, the benefit-of-the-doubt rule does not 
apply, and the claim for service connection must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).  

C.  Bilateral Hearing Loss

Impaired hearing will be considered to be a disability for VA 
purposes when the thresholds for any of the frequencies of 
500, 1000, 2000, 3000, and 4000 Hertz are 40 decibels or 
more; the thresholds for at least three of these frequencies 
are 26 decibels; or speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385.  

One requirement for service connection is the current 
existence of the claimed disability.  With regard to hearing 
loss, 38 C.F.R. § 3.385 defines what constitutes the current 
existence of a hearing loss disability.  For service 
connection, it is not required that a hearing loss disability 
by the standards of 38 C.F.R. § 3.385 be demonstrated during 
service, although a hearing loss disability by the standards 
of 38 C.F.R. § 3.385 must be currently present, and service 
connection is possible if such current hearing loss 
disability can be adequately linked to service.  Ledford v. 
Derwinski, 3 Vet.App. 87 (1992).  

The veteran's service medical records indicate that at the 
time of the January 1990 enlistment examination, he checked 
that he did not have hearing loss.  The reviewing examiner 
noted that the veteran denied illness or injury.  The 
objective January 1990 examination report noted no defects as 
to the veteran's ears.  The audiological evaluation showed 
pure tone thresholds in the right ear of 5, 5, 5, 10, and 0 
decibels at 500, 1000, 2000, 3000, and 4000 Hertz.  Pure tone 
thresholds in the left were 10, 0, 0, 10, and 10 decibels at 
the same frequencies.  A September 1993 audiological 
evaluation report noted pure tone thresholds in the veteran's 
right ear of 10, 10, 5, 10, and 5 decibels at 500, 1000, 
2000, 3000, and 4000 Hertz.  Pure tone thresholds in his left 
ear were 10, 5, 0, 15, and 15 decibels at the same 
frequencies.  There was a notation that the veteran was 
routinely exposed to hazardous noise.  

The veteran underwent another audiological evaluation in 
January 1994.  At the time, the pure tone thresholds in his 
right ear were 5, 5, 10, 10, and 0 decibels at 500, 1000, 
2000, 3000, and 4000 Hertz.  Pure tone thresholds in the 
veteran's left ear were 10, 10, 0, 15, and 20 decibels at the 
same frequencies.  

At the time of a May 1994 examination, the veteran checked 
that he did not know if he had hearing loss.  The objective 
May 1994 examination report did not indicate any ear defects.  
The audiological evaluation showed pure tone thresholds in 
the veteran's right ear of 5, 5, 10, 10, and 0 decibels at 
500, 1000, 2000, 3000, and 4000 Hertz.  Pure tone thresholds 
in his left ear were 10, 10, 0, 15, and 20 decibels at the 
same frequencies.  

After his separation from service, the veteran underwent a VA 
audiological examination in March 1995.  Pure tone thresholds 
in his right ear were 10, 15, 10, 10, and 5 decibels at 500, 
1000, 2000, 3000, and 4000 Hertz.  Pure tone thresholds in 
his left ear were 10, 10, 10, 20, and 20 decibels at the same 
frequencies.  The speech recognition scores using the 
Maryland CNC Test were 94 percent in the right ear and 94 
percent in the left ear.  The examiner indicated that the 
pure tone thresholds were within normal limits in both ears.  

Subsequent treatment records show complaints of hearing loss.  
A November 1996 treatment entry indicated that the veteran 
claimed he had hearing impairment, but that it was noted that 
he could hear ordinary conversations.  Hearing loss was not 
diagnosed at that time.  A December 1999 treatment notation 
indicated that the veteran was seen in the emergency 
department with a complaint of sudden hearing loss, 
unspecified.  No further information was of record as to such 
treatment.  

The Board observes that the veteran's service medical records 
show no chronic hearing loss disability of either ear during 
his February 1990 to September 1994 active duty.  There is 
also no evidence of bilateral hearing loss within the 
presumptive year after service.  Although the March 1995 VA 
audiological examination report did indicate some loss of 
speech recognition ability using the Maryland CNC Test, such 
did not indicate a hearing loss disability of either ear as 
defined by 38 C.F.R. § 3.385.  

There is no current medical evidence indicating a hearing 
loss disability pursuant to 38 C.F.R. § 3.385.  Simply 
stated, while the veteran may have some limited hearing loss, 
he does not have the minimum hearing loss required for VA 
purposes.  There are solely complaints of hearing loss.  The 
current presence of a claimed disability is one of the 
essential requirements for service connection.  Degemetich v. 
Brown, 104 F.3d 1328 (1997).  As the veteran does not 
currently have a hearing loss disability of either ear under 
the standards of 38 C.F.R. § 3.385, there is no disability 
for which service may be granted.  The Board notes that the 
veteran has asserted that he incurred bilateral hearing loss 
during his period of active duty.  However, as a layman, he 
has no competence to give a medical opinion on the diagnosis 
or etiology of a condition.  See Bostain, 11 Vet. App. at 
127.

The Board has considered whether it should obtain a VA 
examination in order to determine if the veteran currently 
has hearing loss.  However, even if a current hearing loss 
was found, this would not provide a basis to grant this claim 
as there is no competent medical evidence indicating that a 
current hearing loss condition, even if found, would be 
associated with the veteran's service more than 10 years ago.  
The fact that there is no indication of hearing loss in the 
medical records provides extensive medical evidence against 
this claim and also would indicate that a VA examination is 
not warranted in this case. 

The claimed disability of hearing loss was not incurred in or 
aggravated by service.  As the preponderance is against the 
claim for service connection for bilateral hearing loss, the 
benefit-of-the-doubt does not apply, and the claim must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert, supra.  The veteran 
is advised that if he later is found to have a hearing loss 
disability as defined by 38 C.F.R. § 3.385, he may apply to 
the RO to reopen his claim for service connection.  

The Effective Date Claim

As noted above, the veteran served on active duty from 
February 1990 to September 1994.  A June 1995 RO decision 
granted service connection and a noncompensable rating for 
scar residuals of an excision of a cyst on the frontal scalp, 
effective September 3, 1994.  Service connection and a 
noncompensable rating was also granted for tinea pedis, 
effective September 3, 1994.  

A December 1998 RO decision increased the rating for the 
veteran's service-connected tinea pedis to 10 percent, 
effective September 3, 2004.  

An August 1999 RO decision granted service connection and a 
30 percent rating for PTSD, effective March 7, 1995.  A 
temporary total hospitalization rating (38 C.F.R. § 4.29) was 
also granted from October 2, 1995 to November 1, 1995.

In March 2000, the veteran filed a claim for an increased 
rating for PTSD.  In July 2000, he also filed a claim for a 
temporary total hospitalization rating (38 C.F.R.  § 4.29).  
An August 2000 RO decision granted a temporary total 
hospitalization rating (38 C.F.R. § 4.29) for the period from 
February 14, 2000 to April 1, 2000.  An increased rating for 
PTSD was denied.  A later August 2000 RO decision also denied 
an increased rating for PTSD.  

In October 2000, the veteran filed a claim for an increased 
rating for PTSD.  A December 2000 RO decision denied an 
increased rating for PTSD.  Temporary total hospitalization 
ratings (38 C.F.R. § 4.29) were also denied.  

The veteran did not appeal these RO decisions and these 
decisions are final in the absence of clear and unmistakable 
error (CUE).  The veteran has not specifically raised the 
issue of CUE in the RO's prior unappealed rating actions.  
Nevertheless, the Board believes it must address, in part, 
this issue in order to address the veteran's contentions 
regarding his early effective date claim.  As stated by the 
Court, for CUE to exist:

(1) "[e]ither the correct facts, as they 
were known at that time, were not before 
the adjudicator (i.e., more than a simple 
disagreement as to how the facts were 
weighed or evaluated), or the statutory 
or regulatory provisions extant at the 
time were incorrectly applied," (2) the 
error must be "undebatable" and the 
sort "which, had it not been made, would 
have manifestly changed the outcome at 
the time it was made," and (3) a 
determination that there was CUE must be 
based on the record and law that existed 
at the time of the prior adjudication in 
question.

Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1992)).

The Board wishes to emphasize that the Court has consistently 
stressed the rigorous nature of the concept of CUE.  "Clear 
and unmistakable error is an administrative failure to apply 
the correct statutory and regulatory provisions to the 
correct and relevant facts; it is not mere misinterpretation 
of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).  Clear and unmistakable error "are errors that are 
undebatable, so that it can be said that reasonable minds 
could only conclude that the original decision was fatally 
flawed at the time it was made."  Russell, 3 Vet. App. at 
313-14.  "It must always be remembered that CUE is a very 
specific and rare kind of 'error.'"  Fugo v. Brown, 6 Vet. 
App. 40, 43 (1993).  A disagreement with how the RO evaluated 
the facts is inadequate to raise the claim of clear and 
unmistakable error.  Luallen v. Brown, 8 Vet. App. 92, 95 
(1995).  A disagreement over how the facts were weighed and 
evaluated cannot rise the level of a valid claim of CUE.  
38 C.F.R. § 1403(d)(3).  A difference of opinion over how 
facts should be viewed rises only to the level of a 
disagreement over how facts should be weighed and evaluated 
and can not reach the level of CUE.  

On September 26, 2001, the veteran filed a claim for a TDIU 
rating and for an increased rating for his service-connected 
PTSD.  He reported that he last worked at the Postal Service 
from August 2000 to December 2000.  The veteran also 
indicated that he had attended three years of college.  

A July 2002 RO decision increased the rating for the 
veteran's service-connected PTSD to 70 percent, effective 
September 26, 2001.  The RO also granted a TDIU rating, 
effective September 26, 2001.  A temporary total 
hospitalization rating (38 C.F.R. § 4.29) was granted from 
October 23, 2001 to May 1, 2002.  The combined rating for the 
veteran's service-connected disabilities was 70 percent.  

The veteran now appeals for an earlier effective date for the 
TDIU rating.  His appeal for an increased rating for his 
service-connected PTSD was withdrawn in June 2004.  

The veteran contends that the TDIU rating should be granted 
back to September 1994 when he was separated from service.  

At the June 2004 Travel Board hearing, the veteran testified 
that he had been suffering from the same psychiatric 
diagnosis since he was discharged from the military.  He 
indicated that his employment history had been sporadic and 
he had not been able to support himself.  The veteran stated 
that he had not had a job for longer than six months since 
his separation from service.  He also noted that he had been 
on medication since 1994.  

A TDIU claim is a claim for increased compensation, and the 
effective date rules for increased compensation apply to a 
TDIU claim.  See Hurd v. West, 13 Vet. App. 449 (2000).  The 
effective date for an award of compensation shall be the 
earliest date as of which it is factually ascertainable that 
an increase in disability occurred, if application is 
received within one year from such date; otherwise, the 
effective date will be the date of VA receipt of the claim 
for increase, or date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110(a), (b)(2); 38 C.F.R. § 3.400(o); Hazan v. 
Gober, 10 Vet.App. 511 (1997); Harper v. Brown, 10 Vet.App. 
125 (1997); VAOPGCPREC 12-98.  VA is not required to 
anticipate any potential claim for a particular benefit where 
no intention to raise it was expressed.  See Brannon v. West, 
12 Vet. App. 32, 35 (1998); Talbert v. Brown, 7 Vet. App. 
352, 356-57 (1995).  

In the instant case, there was no formal or informal claim 
for a TDIU rating until the claim filed on September 26, 
2001.  The RO granted the veteran a TDIU rating effective on 
that date.  At that time, the veteran also filed a claim for 
an increased rating for his PTSD, and the RO subsequently 
increased the rating for that disability from 30 percent to 
70 percent, effective September 26, 2001.  The increased 
rating of 70 percent for the service-connected PTSD clearly 
rendered the veteran eligible for consideration of the TDIU 
rating on a schedular basis.  38 C.F.R. § 4.16(a).  

The veteran does not specifically claim that his service-
connected PTSD, or other service-connected conditions, first 
prevented him from working on some date within the year 
preceding the September 26, 2001 claim.  Rather, he alleges 
that it was many years earlier that his service-connected 
disabilities prevented gainful employment.  In this regard, 
the Board must note that the veteran was employed during 
periods following his active service, providing very negative 
evidence against the claim that he was unemployable since 
service.         

Historical medical evidence does indicate, however, that the 
veteran's service-connected disorders (primarily PTSD) 
prevented him from gainful employment during the year prior 
to the September 26, 2001 claim.  A March 2000 VA hospital 
discharge summary related diagnoses of PTSD, chronic, alcohol 
dependence, and drug dependence, and indicated a Global 
Assessment of Functioning (GAF) score of 32.  An August 2000 
VA hospital discharge summary indicated diagnoses including 
cocaine dependence, alcohol abuse, and PTSD per history.  The 
GAF score was 32/51.  Multiple treatment records dated in 
2000 show continuing treatment for severe PTSD as well as 
substance abuse.  

There is a reasonable basis for a finding that during the 
year prior to the September 2001 claim, the veteran's 
service-connected disabilities (mostly PTSD) precluded 
gainful employment, warranting a TDIU rating.  The Board is 
unable to distinguish between the veteran's service and 
nonservice connected disorders (drug abuse) during the time 
period in question.  Accordingly, in giving the veteran the 
benefits of the doubt, the proper effective date for the 
award of a TDIU rating is September 26, 2000.  

In sum, an effective date of September 26, 2000 is warranted 
for the award of a TDIU rating.  The benefit-of-the-doubt 
rule has been applied in making this decision.  38 U.S.C.A. 
§ 5107(b).  


ORDER

Service connection for headaches is granted.  

Service connection for sinusitis is denied.  

Service connection for bilateral hearing loss is denied.  

An earlier effective date of September 26, 2000, for a TDIU 
rating, is granted.  


REMAND

The other issues on appeal are entitlement to service 
connection for joint pain, to include as due to an 
undiagnosed illness and entitlement to a higher (compensable) 
rating for scar residuals of an excision of a cyst on the 
frontal scalp.  

The Board observes that the veteran's service medical records 
do not show specific treatment for joint pain.  On a medical 
history form at the time of a May 1994 examination, the 
veteran checked that he had swollen and painful joints, as 
well as arthritis, rheumatism, or bursitis.  He also checked 
that he had a trick or locked knee, and foot trouble.  The 
veteran reported that he had been told that he had arthritis 
in his wrist.  In reference to the veteran's statement as to 
his wrist, the reviewing examiner indicated a checkmark and 
noted positive degenerative joint disease.  However, a 
February 1994 X-ray report, as to the right wrist, indicated 
an impression of a normal wrist.  As to complaints of knee 
pain, the reviewing examiner indicated a check mark.  The 
objective May 1994 examination report included notations that 
the veteran's upper extremities and lower extremities were 
normal.  

The veteran underwent a VA general medical examination in 
March 1995.  He reported that he had pain in his legs, 
especially his knees, as well as his ankles.  He also stated 
that he hurt his wrist.  It was noted that the veteran was 
not complaining of any swelling of such joints.  The 
diagnoses included arthritis, not found.  

Subsequent treatment records show treatment for arthritis.  
An April 1999 VA general medical examination report related 
diagnoses including osteoarthritis of the knees.  
Additionally, at the June 2004 Board hearing, the veteran 
testified that he had received treatment for joint problems 
at a Chicago hospital between 1998 and 2002.  

The Board observes that although the veteran has been 
afforded VA examinations, he has not undergone a VA 
examination with an etiological opinion, as to his claimed 
joint pain, to include as due to an undiagnosed illness.  

Additionally, the Board notes that the veteran was last 
afforded a VA dermatological examination in March 2002.  The 
diagnoses included mild fibrous formation on the scalp.  The 
Board observes that there have been recent changes to rating 
criteria concerning scars.  

Given such factors, it is the judgment of the Board that the 
duty to assist the veteran with his claims includes obtaining 
any recent treatment records and providing him with a VA 
examination.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2004).  

Accordingly, this issue is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC., for the 
following:  

1.  The RO should ask the veteran to 
identify all VA and non-VA medical 
providers who have examined or treated 
him for joint problems or problems with 
his scar on his scalp that the VA does 
not have.  The RO should then obtain 
copies of the related medical records 
which are not already in the claims 
folder.  

2.  The RO should have the veteran undergo 
a VA examination to determine the nature 
and etiology of his claimed joint pains, 
to include as due to an undiagnosed 
illness from service in Southwest Asia 
during the Persian Gulf War.  The claims 
folder must be provided to and reviewed by 
the examiner in conjunction with the 
examination.  The examiner should diagnose 
all current joint disorders, if any, and 
specifically indicate whether or not the 
veteran's claimed joint pains are 
attributable to a known diagnostic entity.  
Based on a review of historical records 
and medical principles, the examiner 
should provide a medical opinion, with 
adequate rationale, as to the approximate 
date of onset and etiology of any current 
joint disorder(s) (if any), including any 
relationship with the veteran's period of 
service.  

3.  Thereafter, the RO should review the 
claim for service connection for joint 
pains, to include as due to an undiagnosed 
illness and the claim for a higher 
(compensable) rating for scar residuals of 
an excision of a cyst on the frontal scalp 
(under the new criteria).  If the claims 
are denied, the RO should issue a 
supplemental statement of the case to the 
veteran and his representative, and they 
should be given an opportunity to respond, 
before the case is returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	JOHN J. CROWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


